          Case 1:20-cv-01121-AT Document 32 Filed 08/12/20 Page 1 of 4




                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC #:
CATARINO PEREZ, on behalf of himself, FLSA                    DATE FILED: 8/12/2020
Collective Plaintiffs, and the Class,

                              Plaintiff,

               -against-                                            20 Civ. 1121 (AT)

EONS – GREEK FOOD FOR LIFE, LLC, EONS                                   ORDER
2 AVE LLC, EONS RESTAURANT HOLDING
LLC, EONS FOREVER LLC, EONS
MONTVALE LLC, EONS PARAMUS LLC, KIG
NYVA EONS LLC, and GEORGE
GEORGIADES,

                       Defendants.
ANALISA TORRES, United States District Judge:

        Plaintiff, Catarino Perez, brings this action against Defendants, Eons – Greek Food for
Life LLC, Eons 2 Ave LLC, Eons Restaurant Holding LLC, Eons Forever LLC, Eons
Montvale LLC, Eons Paramus LLC, Kig Nyva Eons LLC, and George Georgiades for, inter
alia, unpaid minimum and overtime wages under the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 201 et seq. ECF No. 1. Having reached a settlement, the parties seek the Court’s
approval of their proposed settlement agreement (the “Settlement”). See Letter, ECF No. 30.
For the reasons stated below, the motion to approve the settlement agreement is GRANTED.

                                           DISCUSSION

   I.      Legal Standard

        The FLSA was enacted “to correct and as rapidly as practicable to eliminate” certain
“labor conditions detrimental to the maintenance of the minimum standard of living necessary
for health, efficiency, and general well-being of workers.” 29 U.S.C. § 202. Significantly,
“[r]ecognizing that there are often great inequalities in bargaining power between employers and
employees, Congress made the FLSA’s provisions mandatory; thus, the provisions are not
subject to negotiation or bargaining between employers and employees.” Lynn’s Food Stores,
Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982) (citing Brooklyn Sav. Bank v.
O’Neil, 324 U.S. 697, 706 (1945)).

        In accord with the FLSA’s mandatory provisions, an employer cannot settle claims of
unfair wages without approval of the Department of Labor or a United States district court. See
Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Where, as here, the
parties seek approval from the district court, they must establish the settlement is “fair and
            Case 1:20-cv-01121-AT Document 32 Filed 08/12/20 Page 2 of 4




reasonable.” Persaud v. D & H Ladies Apparel LLC, No. 16 Civ. 5994, 2017 WL 1944154, at
*1 (S.D.N.Y. May 8, 2017). To determine whether a settlement is fair and reasonable, courts
consider:

         the totality of circumstances, including but not limited to the following factors:
         (1) the plaintiff’s range of possible recovery; (2) the extent to which “the
         settlement will enable the parties to avoid anticipated burdens and expenses in
         establishing their respective claims and defenses”; (3) the seriousness of the
         litigation risks faced by the parties; (4) whether “the settlement agreement is the
         product of arm’s-length bargaining between experienced counsel”; and (5) the
         possibility of fraud or collusion.

Wolinsky, 900 F. Supp. 2d at 335 (quoting Medley v. Am. Cancer Soc’y, No. 10 Civ. 3214, 2010
WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). In addition, courts should not approve
agreements that contain “highly restrictive confidentiality provisions” and “overbroad” releases
of claims. Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

        Where the proposed settlement provides for payment of attorney’s fees, the Court must
separately assess the reasonableness of the fee award. Lliguichuzhca v. Cinema 60, LLC, 948 F.
Supp. 2d 362, 366 (S.D.N.Y. 2013). “In an individual FLSA action where the parties settled on
the fee through negotiation, there is ‘a greater range of reasonableness for approving attorney’s
fees.’” Wolinsky, 900 F. Supp. 2d at 336 (quoting Misiewicz v. D’Onofrio Gen. Contractors
Corp., No. 08 Civ. 4377, 2010 WL 2545439, at *5 (S.D.N.Y. May 17, 2010)). Still, “counsel
must submit evidence providing a factual basis for the award,” including “contemporaneous
billing records documenting, for each attorney, the date, the hours expended, and the nature of
the work done.” Id. (citation omitted).

   II.      Analysis

         The Settlement provides for Defendants to pay Plaintiff a total award of $30,000,
comprising $20,000 in damages and $10,000 in attorney’s fees and costs. Stipulation of
Settlement and Release § 4, ECF No. 31-1; Letter at 3. Plaintiff estimates his alleged unpaid
wages to be in the amount of $41,492, and estimates that Plaintiff’s full recovery could be as
much as $106,685.30. ECF No. 30-2. However, Defendants contend that Plaintiff was paid in
full for his hours worked, and if their defenses prevailed at trial, Plaintiff’s recovery could be
defeated or significantly reduced. Letter at 2. Additionally, this case settled relatively quickly,
allowing the parties to avoid significant litigation expense; the parties state that they negotiated
“vigorously” at arm’s length, with substantial disclosures of relevant information; and there is no
evidence of fraud or collusion. Letter at 2. The Court concludes, therefore, that the Settlement
satisfies each of the Wolinsky factors.

        In addition, the release provision in the Settlement is not overly broad, as it applies only
to Defendants and closely related entities, and releases only claims “within [this action] and/or
the [c]omplaint filed therein” or other wage-and-hour claims that predated the date of the
Settlement. Stipulation of Settlement and Release § 2. The Settlement contains a
“nondisparagement” clause, id. § 10, which “can be objectionable in FLSA cases” if it
                                                   2
          Case 1:20-cv-01121-AT Document 32 Filed 08/12/20 Page 3 of 4




“prevent[s] the spread of information about FLSA actions to other workers.” Lara v. Air Sea
Land Shipping & Moving Inc., No. 19 Civ. 8486, 2019 WL 6117588, at *3 (S.D.N.Y. Nov. 18,
2019) (internal quotation marks and citation omitted). But because the clause contains an
express carve-out permitting the parties to “mak[e] truthful statements concerning their
experiences litigating” this action, it is acceptable. Settlement § 10; see Weng v. T&W Rest.,
Inc., No. 15 Civ. 08167, 2016 WL 3566849, at *4 (S.D.N.Y. June 22, 2016) (“While not every
non-disparagement clause in an FLSA settlement is per se objectionable, a clause which bars a
plaintiff from making negative statements about a defendant must include a carve-out for truthful
statements about a plaintiff’s experience in litigating his case.” (internal quotation marks,
citation, and alterations omitted)) (collecting cases). The Settlement does not contain a
confidentiality provision. The Court is, therefore, satisfied that the Settlement is fair and
reasonable.

        Turning to attorney’s fees, Plaintiff’s counsel seeks to recover $10,000 in fees and costs,
which constitutes one-third of the total recovery. Letter at 3; Stipulation of Settlement and
Release § 4(B). The Second Circuit favors the percentage-of-the-fund method of calculating
attorney’s fees because it “directly aligns the interests of [Plaintiff] and [his] counsel.” Wal-
Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 121 (2d Cir. 2005). “Contingency fees of
one-third in FLSA cases are routinely approved in this [c]ircuit.” Prabir v. Bukhara Indian
Cuisine, Inc., No. 17 Civ. 3704, 2019 WL 1129433, at *4 (S.D.N.Y. Mar. 12, 2019) (collecting
cases). Nonetheless, as a check on the reasonableness of attorney’s fees, courts still calculate the
total cost of attorneys’ hours billed, previously known as the lodestar method. In re AOL Time
Warner S’holder Derivative Litig., No. 02 Civ. 6302, 2010 WL 363113, at *5 (S.D.N.Y. Feb. 1,
2010).

        Plaintiff’s counsel’s lodestar calculation is $18,437.50 in attorney’s fees, plus $592 in
costs. Letter at 3; see Timesheet, ECF No. 30-3. C.K. Lee billed 13 hours at $800 per hour,
Timesheet at 1; two first year associates, Audrey Couraud and Anthony Parker, billed 5.1 hours
and 1.6 hours, respectively, at $350 per hour, id.; and four paralegals billed at $275 per hour:
Rebecca Driver for 6 hours, Luis Arnaud for 3.1 hours, Simon Lee for 9.9 hours, and Panning
Cui for 1.7 hours, id.
        .
        The Court is not aware of any cases in this district that have approved an $800 hourly rate
in a FLSA case, even for an experienced attorney like Mr. Lee. See, e.g., Navarro Zavala v.
Trece Corp., No. 18 Civ. 1382, 2020 WL 728802, at *2 (S.D.N.Y. Feb. 13, 2020) (holding that
rates of $450 for an experienced partner is “on the high end of what is typical in FLSA cases”
(internal quotation marks and citation omitted)); Gonzalez v. Scalinatella, Inc., 112 F. Supp. 3d
5, 27 (S.D.N.Y. 2015) (“[A] number of fairly recent decisions in this district have specifically
reduced Mr. Lee's requested hourly rate of $550.00 per hour for purposes of lodestar.”); Alvarez
v. 894 Pizza Corp., No. 14 Civ. 6011, 2016 WL 4536574, at *7 (E.D.N.Y. Aug. 2, 2016), report
and recommendation adopted, 2016 WL 4540817 (E.D.N.Y. Aug. 30, 2016) (setting $400
hourly rate for Mr. Lee). This case was not exceptionally complicated, and did not require
extraordinary skill. Accordingly, for the purposes of calculating the lodestar, the Court will set
Mr. Lee’s hourly rate at $450.


                                                 3
          Case 1:20-cv-01121-AT Document 32 Filed 08/12/20 Page 4 of 4




        A junior associate’s hourly rate of $350 is also above the norm for FLSA cases in New
York City. See Seong Soo Ham v. Sushi Maru Express Corp., No. 115 Civ. 06138, 2017 WL
4023131, at *2 (E.D.N.Y. Sept. 13, 2017) (setting rate for junior associate at $150 per hour),
aff'd, 736 F. App’x 19 (2d Cir. 2018); Gonzalez, 112 F. Supp. 3d at 29 (S.D.N.Y. 2015) (holding
that $150 hourly rate was reasonable for first-year associate at Mr. Lee’s firm). For the purposes
of calculating the lodestar, the Court will set Ms. Couraud’s and Mr. Parker’s rate at $200 per
hour.

        And $275 per hour is significantly higher than the reasonable rate set for paralegals in
FLSA cases in this district. See Siegel v. Bloomberg L.P., No. 13 Civ. 1351, 2016 WL 1211849,
at *7 (S.D.N.Y. Mar. 22, 2016) (“In recent FLSA actions in this [d]istrict, hourly rates between
$100 and $125 for paralegal work have been found to be reasonable.” (internal quotation marks,
citation, and alterations omitted); Gonzalez, 112 F. Supp. 3d at 29 (holding that $100 per hour
was reasonable rate for paralegals at Mr. Lee’s firm); Alvarez, 2016 WL 4536574, at *7 (setting
reasonable rate at $80 per hour for paralegals at Mr. Lee’s firm). For purposes of the lodestar
calculation, the Court will set Ms. Driver, Mr. Arnaud Mr. Lee, and Ms. Cui’s hourly rates at
$125.

        Applying those reduced rates to Plaintiff’s counsel’s fee calculation—which the Court
finds to be otherwise reasonable—the lodestar calculation encompasses 13 hours at $450 for Mr.
Lee ($5,850), 6.7 hours at $200 for the associates ($1,340), and 20.7 hours at $125 for the
paralegals ($2,587.50), for a lodestar amount of $9,777.50. Plaintiff’s counsel seeks to add to
that amount another $592 in costs, but provides no proof that those costs were incurred, much
less that they were incurred reasonably. The Court, therefore, will compare the requested fee
award against a total lodestar amount of $9,777.50.

       The requested award of $10,000 is only very slightly higher than the lodestar amount,
confirming its reasonableness. Cf. Sakiko Fujiwara v. Sushi Yasuda Ltd., 58 F. Supp. 3d 424,
438–39 (S.D.N.Y. 2014) (“The fact that counsel here worked on contingency clearly entitles
them to some premium for the risk incurred.”). Accordingly, the Court holds that the $10,000
fee award is reasonable.

                                        CONCLUSION

        The parties’ motion for settlement approval is GRANTED. The Clerk of Court is
directed to close the case.

       SO ORDERED.

Dated: August 12, 2020
       New York, New York




                                                4
